Citation Nr: 1141595	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  06-35 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to December 2004, during peacetime and the Persian Gulf War.  There is also evidence that he served on active duty for training (ACDUTRA) from March 26, 1982, to July 9, 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA), Columbia, South Carolina, Regional Office (RO), which denied service connection for hypertension.

This case was previously before the Board in December 2009, at which time it was remanded for further development to include an examination to address the etiology of the Veteran's hypertension.  As detailed below, such an examination was accomplished in March 2011, and all other development directed by the Board's remand appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

(The Veteran's appeal regarding the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches will be the subject of a separate decision under a different docket number).

As an additional matter, the Board notes that by a November 2010 statement the Veteran, in pertinent part, indicated he wanted re-evaluation of his service-connected bilateral knee disorders and allergic rhinitis.  He also indicated that he was seeking service connection for hearing loss, tinnitus, shortness of breath, chronic fatigue syndrome, temporomandibular joint (TMJ), insomnia, anxiety/depression, erectile dysfunction, irritable bowel syndrome, low back disorder, and bilateral wrist disorders.  Inasmuch as service connection was previously denied for disabilities of the low back and both wrists by the February 2005 rating decision, it appears that the Veteran is seeking to reopen these previously denied claims.  In any event, the documents assembled for the Board's review does not reflect the RO has responded to these claims by the Veteran.  Accordingly, these claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been accomplished.

2.  The record reflects the Veteran had hypertension present to a compensable degree while on active duty.


CONCLUSION OF LAW

Service connection for hypertension is warranted for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the Veteran's hypertension.  Therefore, no further discussion of the VCAA is warranted with respect to this case, as any deficiency has been rendered moot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, specific medical testing is required to confirm the presence of hypertension.  In short, hypertension is not the type of condition which is subject to lay observation without specific medical testing. 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic disabilities such as diabetes, hypertension, or cardiovascular disease become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309(a).

Diagnostic Code 7101 provides that a 10 percent disability rating is warranted when the diastolic pressure is predominantly 100 or more; the systolic pressure is predominantly 160 or more; or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted when the diastolic pressure is predominantly 110 or more, or the systolic pressure predominantly is 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, with moderately severe symptoms. A  60 percent rating is warranted where diastolic pressure is 130 or more with severe symptoms.  Note 1 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

Initially, the Board acknowledges that the Veteran's service treatment records reflect he had numerous blood pressure readings in service.  However, these records do not reflect he was diagnosed with hypertension while on active duty.  See e.g., November 1989 Emergency Care and Treatment Note; March 1993 Emergency Care and Treatment Note; January 1994 Chronological Record of Medical Care; December 21, 1995 Chronological Record of Medical Care; December 22, 1995 Chronological Record of Medical Care; December 28, 1995 Chronological Record of Medical Care; December 29, 2005 Chronological Record of Medical Care; January 3, 1996 Chronological Record of Medical Care; January 4, 1996 Chronological Record of Medical Care. 

The Board also notes that the March 2011 VA medical examination in this case concluded that there was no evidence in the Veteran's medical records that he developed significant hypertensive disease within 1 year of his discharge in December 2004.  In support of this finding, the examiner, in part, noted multiple blood pressure readings as detailed in the service treatment records, and found that they were all within clinically normal range or borderline, and that during his military career he had no episodes of daily blood pressure follow-up for isolated elevations of his blood pressure.

Despite the foregoing, the Board must find that record reflects the Veteran had hypertension present to a compensable degree while on active duty.  Private medical records dated in November 2004, apparently conducted as part of an examination for employment, diagnosed the Veteran with elevated blood pressure/hypertension.  At that time, he had a blood pressure reading of 132/100 (systolic/diastolic).  The diagnosis of hypertension was confirmed in December 2004, at which time he had a blood pressure reading of 142/98.  The record also indicates he is currently on medication for his hypertension.

Although the aforementioned private treatment records were not part of the Veteran's service treatment records, the treatment he received was prior to his discharge from active duty.  In short, he was diagnosed with hypertension while on active duty.  Further, the fact that he had a diastolic blood pressure reading of 100 in November 2004, and was subsequently put on medication indicates he had hypertension present to a compensable degree at that time pursuant to the criteria found at Diagnostic Code 7101.  As such, it appears service connection is warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges that the 2004 private treatment records do not reflect the diagnosis of hypertension was confirmed by readings taken two or more times on at least three different days as required by Note 1 of Diagnostic Code 7101.  Nevertheless, the Board cannot ignore the fact that the findings of these treatment records, which were made while the Veteran was still on active duty, were sufficient for him to be diagnosed with hypertension, and there is no dispute that he currently has hypertension.  Moreover, the Board reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

In view of the foregoing, the Board finds that service connection is warranted for the Veteran's hypertension.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


